Title: To Thomas Jefferson from James Monroe, 10 April 1788
From: Monroe, James
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Richmond April 10. 1788.
          
          I must depend on your kindness to pardon my omission in not writing you oftener, for I will not pretend to justify it. I should have wrote you as before, and can give no satisfactory reason even to myself why I have not, for that my communications will not be of much importance I do not urge as an excuse. I will however make amends in future. The real pleasure of my life, which consists in being at home with my family, has been interrupted by an attendance at the bar and service in the legislature since I left N.Yk. Altho’ neither of these employments has many allur’ments in it, yet I think the latter rather a more uncomfortable one than the former. Perhaps however I obtain’d a seat in it, at a very unfortunate period, both as to publick affairs and my own temper of mind. I doubt whether I can enumerate to you the several acts which pass’d the last assembly at present; I mean those that are worthy of note: the most material however were those respecting the revenue, and the Judiciary department: of the general court after this term, nothing is left but the name, and in its stead 18. district courts are establish’d. Each district court bears the same relation to the county courts within it that the general court did to all the counties within the Commonwealth. Over these is organis’d the court of appeals, consisting of the Judges of all the courts (4. additional having been added to the general court, Prentis, Tucker, Parker and G. Jones the latter of whom having declin’d acceptance White has been appointed in his room) with similar powers over the district that they have over the county courts: 3. Judges form a district court. The plan is I believe unpopular with the former Judges, and is most probably highly defective. It is however not improbable the puting the matter in motion may produce some beneficial effects. Tis presumeable the Judges may examine the subject themselves, for I hear some of them doubt the practicability of its execution as the law now  stands, and suggest such amendments as they think necessary. The reduction of the number of districts to ⅓. would perhaps be greatly for the better. The taxes are reduc’d, those on slaves under 12. and on white male tithables are repeal’d.The Convention of this State is to meet in June to take up the report from Phila. The people seem much agetated with this subject in every part of the State. The principal partizans on both sides are elected. Few men of any distinction have fail’d taking their part. Six States have adopted it, N. Hampshire the 7th. that took the subject up adjourned untill late in June with a view it is presum’d, to await the decision of those States who postpon’d their meeting to the latest day as Virga. N. Yk. and No. Carolina, and from that circumstance suppos’d least friendly to it. The event of this business is altogether incertain, as to its passage thro the Union. That it will no where be rejected admits of little doubt, and that it will ultimately, perhaps in 2. or three years, terminate, in some wise and happy establishment for our country, is what we have good reason to expect. I have it not in my power at present to commit to cypher any comments on this plan but will very soon, I mean concisely as to its organization and powers: nor to give you the arrangement of characters on either side, with us. I write by Colo. Carrington and he leaves this immediately. It will give me infinite pleasure to hear from you occasionally. My county has plac’d me among those who are to decide on this question; I shall be able to give you a view of its progress that may be interesting to you. Can you command my services in any instance? Are you in health, how happend the dislocation of your wrist and is it well? I think I mention’d to you in my last Mrs. M. had made us happy by giving us a daughter who is now 16. months old and begins to talk. I hope Miss Patsy and Polly are well. I shall write you again soon and am affectionately your friend & servt.,
          
            Jas. Monroe
          
          
            Present my respects to Mr. Short.
          
        